Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election of croscarmellose sodium as the disintegrant, magnesium stearate as the lubricant, and microcrystalline cellulose as the filler as species in the reply filed on 05/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 42, 62, 70, 71, 72, 89-98 are examined herein on the merits. 


Information Disclosure Statement

The information disclosure statements (IDS) filed on 11/04/2019, and 12/09/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 42, 62, 70, 71, 72, 89-98 are rejected under 35 U.S.C. 103 as being unpatentable over Cisar et al. (US 2015/0018335, PTO-1449), in view of Diederich (US 20100015225, PTO-1449).
 	Cisar et al. discloses a pharmaceutical formulation in a solid dosage form comprising active agent 1,1,1,3,3,3-hexafluoropropan-2-yl-4-(2-pyrrolidin-1-yl)-4-
Cisar et al. does not disclose microcrystalline cellulose as the filler in the solid dosage forms therein; Cisar et al. does not teach the respective quantities of (a) to (d) as in instant claims and the composition within one embodiment. 
Diederich discloses a pharmaceutical formulation solid dispersions comprising active agent. See para [0007]; [0027].  It is taught that the solid dispersions can be processed into tablet, or capsule form. See para [0027]. Solid dosage form comprises filler such as microcrystalline cellulose (see para [0040]); disintegrants such as cross-linked sodium carboxymethylcellulose (para [0041]); lubricants such as magnesium stearate (see para [0043]). Diederich discloses a pharmaceutical formulation in a solid dosage form comprising (a) 1 mg to 60 mg of active ingredient (para [0056]), (b) about 170 mg of microcrystalline cellulose (para [0077], Table 10); (c) about 10 mg of 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Cisar et al. and Diederich to design a solid oral dosage form comprising 1,1,1,3,3,3-hexafluoropropan-2-yl-4-(2-pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate or a hydrochloride salt thereof, microcrystalline cellulose as filler, croscarmellose sodium as disintegrant, magnesium stearate as lubricant because 1) Cisar et al. teaches that the solid dosage forms for oral administration can be in the form of capsules, tablets, pills, dragees, powders, granules and the like, and can be obtained by mixing the principle active ingredient with fillers, disintegrant such as such as cross-linked sodium carboxymethyl cellulose (which is same as instant croscarmellose sodium), lubricant such as magnesium stearate, and 2) Diederich et al. teaches that solid dosage forms comprise filler such as microcrystalline cellulose (see para [0040]), disintegrants such as cross-linked sodium carboxymethylcellulose (para [0041]), lubricants such as magnesium stearate (see para [0043]). One of ordinary skill in the art would have been motivated to design a solid oral dosage form comprising 1,1,1,3,3,3-hexafluoropropan-2-yl-4-(2-pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate or a hydrochloride salt thereof, microcrystalline cellulose as filler, croscarmellose sodium as disintegrant, magnesium stearate as lubricant with reasonable expectation of success of obtaining a composition that can be used treating conditions as taught by Cisar et al.
Cisar et al. does not disclose the specific quantities/amounts as listed in instant claims. 

Furthermore, the optimization of result effect parameters (the amount of excipients) is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents, excipients to be employed in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Cisar et al. and Diederich to design a solid oral dosage form comprising 1,1,1,3,3,3-hexafluoropropan-2-yl-4-(2-pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate, microcrystalline cellulose, croscarmellose sodium, magnesium stearate, as claimed, by optimizing the quantities of excipients, through routine experimentation, because both teach excipients and methods used to produce stable solid oral dosage forms of drugs, wherein the quantities and selected excipients will determine and ensure the appropriate dissolution rate of the dosage form and delivery of the dose in vivo.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2) Claims 42, 62, 70, 71, 72, 94-98 are rejected under 35 U.S.C. 103 as being obvious over Blankman et al. (US 20180099951, PTO-892).
	Blankman et al. discloses a solid dosage formulation in the form of gelatin capsules comprising 2.14, 10.72, and 53.60 mg of the hydrochloride salt of Compound 1.  See page 7 right hand column for structure of Compound 1; page 32, Example 5. The 
Blankman et al. does not teach the particular amounts of microcrystalline cellulose, croscarmellose sodium, magnesium stearate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ 1,1,1,3,3,3-hexafluoropropan-2-yl-4-(2-pyrrolidin-1-yl)-4-(trifluoromethyl)benzyl)piperazine-1-carboxylate, microcrystalline cellulose, croscarmellose sodium, magnesium stearate wherein the amounts are as in instant claims.
Furthermore, the optimization of result effect parameters the amount of active agent, excipients is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents, excipients to be employed in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).

3) Claims 89-93 are rejected under 35 U.S.C. 103 as being obvious over Blankman et al. (US 20180099951, PTO-892) as applied to claims 42, 62, 70, 71, 72, 94-98 above, and further in view of Diederich (US 20100015225, PTO-1449).
Blankman et al. is applied as discussed above.

Diederich discloses a pharmaceutical formulation solid dispersions comprising active agent. See para [0007]; [0027].  It is taught that the solid dispersions can be processed into tablet, or capsule form. See para [0027]. Solid dosage form comprises filler such as microcrystalline cellulose (see para [0040]), disintegrants such as cross-linked sodium carboxymethylcellulose (para [0041]), and lubricants such as magnesium stearate (see para [0043]). Diederich discloses a pharmaceutical formulation in a solid dosage form comprising (a) 1 mg to 60 mg of active ingredient (para [0056]), (b) about 170 mg of microcrystalline cellulose (para [0077], Table 10); (c) about 10 mg of disintegrant (para [0077], Table 10, crospovidone) selected from croscarmellose sodium (para [0041]); and (d) about 2 mg of magnesium stearate (para [0066]). 
It would have been obvious to a person of ordinary skill in the art to obtain a composition in the form of a tablet comprising hydrochloride salt of Compound 1 taught by Blankman et al. (instant compound), microcrystalline cellulose, croscarmellose sodium, magnesium stearate because it is well known to make solid dosage forms in the form of tablets and capsules; and Diederich discloses a pharmaceutical formulation solid dispersions comprising active agent, such as microcrystalline cellulose (see para [0040]), disintegrants such as cross-linked sodium carboxymethylcellulose (para [0041]), lubricants such as magnesium stearate (see para [0043]), and Diederich teaches that the solid dispersions can be processed into tablet, or capsule form. See para [0027].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ 1,1,1,3,3,3-hexafluoropropan-2-yl-
Furthermore, the optimization of result effect parameters the amount of active agent, excipients is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents, excipients to be employed in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).


Prior Art made of Record:
US 10,626,125 (ABX-1431)
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627